Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Todd Short appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint in which he asserted violations of federal and state law. We have reviewed the record and find no reversible error. Accordingly, although we grant Short’s motions for leave to proceed in forma pau-peris and for leave to file an oversized brief, we affirm for the reasons stated by the district court. Short v. North Carolina, No. 1:15-cv-00044-GCM-DSC, 2016 WL 715776 (W.D.N.C. Feb. 22, 2016). We deny Short’s motion to disqualify counsel and his motion for civil contempt, and we deny as moot his motion for an expedited decision on the motion for contempt. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED